Citation Nr: 1047248	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Raynaud's syndrome, to 
include as due to vibrations, undiagnosed illness or anti-nerve 
agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from July 1990 to December 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the RO in 
Boston, Massachusetts, which denied the claim.  

The appellant testified before the undersigned at a November 2010 
hearing at the RO.  A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  The appellant reported to his hearing 
before the undersigned with a substantial amount of additional 
evidence he wished to submit.  The appellant has declined to 
waive RO consideration of that evidence and requests a remand for 
that purpose.  See 38 C.F.R. § 20.1304(c) (2010).  The Board will 
remand to provide the RO with an opportunity to review the 
evidence in the first instance.  


Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


